I congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session, and wish him every success in his tasks.
I thank Secretary-General António Guterres for his efforts to advance the lofty United Nations principles by promoting the pivotal role of our Organization, maintaining international peace and security, and promoting sustainable development.
I cannot fail to commend the efforts of Mr. Peter Thomson as President of the General Assembly at its previous session, particularly with regard to the implementation of 2030 Agenda for Sustainable Development.
The theme of this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, is in line with the priorities of the Tunisian Government for the coming period. In that respect, Tunisia has, since 2011, made great strides towards democratization and in promoting the rule of law and State institutions. That includes adopting a Constitution that promotes the values of democracy, human rights, women’s rights and youth rights. We also held our first fair and transparent legislative and presidential elections in 2014.
As a young democracy, we are pursuing measures aimed at strengthening constitutional institutions and structural reforms at all levels, in accordance with a clear vision and consensus that include all components of Tunisian society. Achieving development, fighting corruption, promoting investment and reducing unemployment, as well as promoting good governance, while focusing at the same time on combating the scourge of terrorism and extremism, have presented many challenges on which we have focused our national capacities. We are confident that brotherly and friendly countries and the United Nations will continue supporting us in our efforts. We appreciate in particular the significant pledges made by many parties to support development in Tunisia at the International Conference to Support Tunisia’s Economic, Social and Sustainable Development, Tunisia 2020, organized in Tunisia on 29 and 30 November 2016.
I note that Tunisia, in its fight against terrorism, has had to redirect a significant portion of its resources originally allocated to development. We are confronting that scourge by doubling the budget for our military and security forces. Thanks to the unity of the Tunisian people — a society that is premised on justice, equality and openness — and their commitment to democracy, we have been able to combat terrorism and foil its schemes. That has enabled us to restore security and stability and improve many economic indicators in our country.
Tunisia today is secure, like the majority of the countries in the world. It is endeavouring to promote its young democracy and its economy through significant reforms aimed at establishing a better business environment by attracting foreign investment and promoting tourism, as well as by seeking comprehensive development and meeting the needs and demands of our young people with regard to employment and a decent life.
The scourge of terrorism derives its strength from proliferating hotbeds of tension, conflict and violent extremism. That exacerbates the challenges facing the international community’s fight against that menace, which excludes no region and recognizes no borders. Terrorism is also linked to all types of organized crime, the influx of refugees and migrants, human trafficking and the consequent large-scale violations of universal human rights.
Combating terrorism requires international cooperation and comprehensive and inclusive strategic partnership. We are confident that boosting the economy and development of our country, while working to ensure social peace and security, requires the active engagement of the international community at large in supporting our implementation of all the ambitious goals of the 2030 Agenda for Sustainable Development, in particular those that address environmental challenges, while mitigating the impacts of climate change on the economies of developing countries and the livelihoods of their people. We have therefore mainstreamed those goals in our national development plan for 2016-2020, and we have embarked upon implementing them in collaboration with the competent international agencies and regional structures — in particular the African Union, given the nexus between those goals and Agenda 2063 for African development.
We are also preparing to release our first national report on the implementation of the Sustainable Development Goals for the consideration of the High- level Political Forum on Sustainable Development. In that respect, we would like to reiterate that it is important to take into account the priorities and specificities of each region and country when dealing with the implementation of the 2030 Agenda for Sustainable Development. Optimal utilization of all international and regional mechanisms, especially those dedicated to the financing of development, technology transfer and capacity-building, would support the efforts of African nations to achieve steady economic growth and sustainable development so as to put an end to poverty, marginalization and epidemics and work towards peaceful, just, inclusive and prosperous African communities.
We believe that environmental considerations are important in achieving sustainable development for all the world’s nations. We therefore signed the Paris Agreement on Climate Change in 2015, and we voluntarily committed to reducing our gas emissions by 41 per cent by 2030. Our commitment has also been demonstrated by the nationally determined contribution devoted to the United Nations Framework Convention on Climate Change.
Tunisia upholds the principles of international legitimacy and supports all efforts aimed at maintaining international peace and security, in particular by strengthening our contributions to United Nations peacekeeping and peacebuilding operations. Therefore, efforts to promote the principles of justice and equality in international relations would benefit from improvements in the effectiveness of the United Nations work and its organs, in particular the Security Council, so that the Organization can better assume its crucial responsibility of maintaining international peace and security.
The security and stability of the Arab region is an integral part of the world’s stability. We therefore call for immediate political settlements of issues in our region, in particular the Palestine issue, which requires a comprehensive solution that brings justice to the Palestinian people, ends their suffering and enables them to recover their legitimate historical rights — especially the establishment of an independent State with East Jerusalem as its capital, in accordance with international parameters and the Arab Peace Initiative.
I seize this opportunity to reiterate our ongoing concern over the Libyan crisis, and we reiterate Tunisia’s commitment to stand by our Libyan brethren and urge them to bridge their differences and swiftly find a comprehensive political settlement to the crisis there. Within the framework of our mediation efforts among Libyan protagonists, our President Essebsi launched an initiative in December 2016 for a comprehensive political settlement of the Libyan crisis. Tunisia, believing in the role of neighbouring countries, has been keen to ensure positive engagement with Algeria and Egypt on the issue, so that we join our efforts to help the Libyans to end their differences and proceed with the political solutions sponsored by the United Nations.
It is important to unite international efforts on the Libyan situation, so that we can ensure progress on the political path and achieve convergence among Libyans under the supervision of the United Nations and the Special Representative of the Secretary-General for Libya. That is especially true given that our Organization is the guarantor for implementing commitments and is capable of adapting any amended agreement in accordance with Security Council resolutions. We seek in that connection to prevent any vacuum, which could worsen the anarchy and instability.
We commend the efforts of the Special Representative of the Secretary-General, Mr. Ghassan Salamé, and we support the road map that he put forward on the holding of the High-level Meeting on Libya on 20 September and his call for the Dialogue Committee — comprising the Libyan House of Representatives and the State High Council — to launch a new round of talks in Tunisia within the framework of the United Nations Support Mission in Libya and, under his supervision, to introduce the consensual amendments to the Libyan Political Agreement of Skhirat. We hope that that step will act as a springboard for reconciliation and consensus in Libya.
We reiterate today that it is important to reach a comprehensive and immediate political settlement to the situation in Syria, and we urge the Syrian parties to give priority to the vital interests of their nation with a view to reaching a consensus that preserves the unity and territorial integrity of Syria, putting an end to the catastrophic humanitarian tragedy endured by the Syrian people and addressing the serious ramifications of that conflict at the regional and international levels.
We are gravely concerned at the exacerbation of the security and humanitarian situation in Yemen. That calls for redoubling international efforts to push forward political consultations aimed at finding a solution to that crisis in a manner that preserves the territorial integrity and resilience of the country, and puts an end to the humanitarian suffering endured by the Yemeni people. With regard to Iraq, we commend the fact that that brotherly country, in collaboration with the international coalition against Da’esh, has made significant progress in its war against terror. We reiterate Tunisia’s solidarity with Iraq in combating that serious scourge.
Regarding the situation of the Rohingya Muslims in Myanmar, we reiterate our condemnation of the flagrant violations of human rights against that minority. We appeal to the international community to shoulder its responsibilities and to swiftly intervene to provide the necessary protection, ensure access to humanitarian assistance and save those people from the atrocities that they have been enduring.
We are confronted with many serious challenges and issues, such as hotbeds of tension, conflicts, combating terrorism and extremists, addressing the proliferation of weapons of mass destruction, supporting human rights, implementing development goals and reforming the United Nations, among other crucial matters. The role of the United Nations is, thus, central in finding solutions to deal with those challenges. There is also a great responsibility that we need to bear in confronting the challenges caused by international transformations, for which we need to shore up our efforts. On this occasion, I would like to commend the efforts of the Secretary-General to develop the United Nations system, particularly with regard to the repositioning of the United Nations development system and the promotion of a preventive approach in resolving international conflicts and maintaining international peace and security.
In conclusion, we reiterate Tunisia’s resolve to continue to contribute actively to international action aimed at finding sound approaches and solutions to those difficult issues in a manner that preserves human dignity and enables the nations of the world to devote their efforts and resources to achieve comprehensive and sustainable development in a world of tolerance and intercultural solidarity among nations.